Citation Nr: 0500147	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  02-06 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 30 percent for 
residuals of a left foot shrapnel wound.

 [An additional appeal concerning benefits claimed by the 
veteran on behalf of his son is addressed in a separate Board 
decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1944 to April 1946 and again from October 1950 to 
December 1951.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which, in pertinent part, 
denied service connection for headaches and denied a rating 
in excess of 10 percent for residuals of a left foot shrapnel 
wound.  [In September 2002 the rating for the left foot 
shrapnel wound residuals was increased to 30 percent.]  This 
case is also on appeal from July 2003 rating decision, which, 
in pertinent part, apparently interpreted an inquiry about a 
helpless child claim as a claim for increase, and continued a 
30 percent rating for PTSD.  The veteran lives in New Jersey 
and his claims file is under the jurisdiction of the Newark 
RO.  In December 2004, the veteran testified at a Travel 
Board hearing before the undersigned at the Newark RO.

In February 2004, the veteran's representative (on his 
behalf) raised a claim seeking individual unemployability.  
This matter is referred to the RO for appropriate action.

The issue of entitlement to service connection for a headache 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran will be 
notified if any action on his part is required.
FINDINGS OF FACT

1. The veteran's PTSD symptoms are reasonably shown to 
produce occupational and social impairment with reduced 
reliability and productivity; they do not cause deficiencies 
in most areas.

2.  The veteran's residuals of a left foot shrapnel wound do 
not result in a loss of use of the foot.


CONCLUSIONS OF LAW

1.  A 50 percent rating is warranted for PTSD.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (Code) 9411 (2004).

2.  A rating in excess of 30 percent for residuals of a left 
foot shrapnel wound is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59 and 4.71a, Code 5284 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

The appellant has been advised of VA's duties to notify and 
assist in the development of the claims addressed in this 
decision.  By RO decisions in October 1999, September 2002, 
and July 2003, statements of the case (SOC) in March 2002 and 
January 2004, numerous supplemental SOCs (SSOCs), and VA 
correspondence in May 2002 (addressing the VCAA), January 
2004 (addressing PTSD), and April 2004 (addressing both 
claims for increased ratings), the veteran was specifically 
apprised of the information and evidence necessary to support 
his claims.  Regarding timing of notice, while notice did not 
precede the ratings on appeal, there was notice prior to the 
RO's last review of the claims.  The veteran has had ample 
opportunity to respond following notice.  (Incidentally, 
notice of the VCAA could not have been possible prior to its 
enactment.)  These documents, particularly the VA 
correspondence and the SOCs specifically informed the veteran 
of the duties to notify and assist as provided in the VCAA, 
with identification of the parties responsible for obtaining 
pertinent evidence.  Regarding notice content, the veteran 
was specifically advised in January 2004 to tell VA about any 
other additional evidence or information that he thinks would 
support his claims.  There is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records, VA examination reports, and records 
of post service VA treatment.  VA offered to assist the 
veteran in obtaining any pertinent records, including records 
of private medical treatment, which may support his claims.  
No such records were identified, and VA is not aware of any 
pertinent records that remain outstanding.  Furthermore, VA 
has arranged for examinations of the veteran's PTSD and left 
foot shrapnel residuals as recently as April and May 2004.  
VA's notice and assistance obligations are met.  No further 
notice or assistance is required to comply with 38 U.S.C.A. 
§ 5103(a).  The veteran is not prejudiced by the Board's 
proceeding with appellate review.

II.  Factual Background 

During service, the veteran sustained a shrapnel injury to 
his left foot.  No fractures were noted.  It took several 
months recovery time before he could walk, stand, and put 
pressure on the foot.

On VA examination in May 1999, the veteran reported that he 
has never been able to run because of the residuals of a left 
foot shrapnel wound.  He had pain and always favored the left 
foot.  He had to wear sneakers because shoes and boots hurt 
the foot.  Physical examination revealed that the foot pad 
over the second metatarsal head was quite diminished and the 
metatarsal head was sunken down compared to the other 
metatarsal heads.  A scar and calluses were noted.  The 
diagnosis included status post shrapnel wound in the left 
foot with tenderness some of the time.  X-rays of the left 
foot revealed slight osteoarthritic changes at the first 
metatarsophalangeal joint, a small spur on the plantar aspect 
of the calcaneus, and slight vascular calcifications in the 
soft tissues.

On VA examination in August 2000, the veteran reported left 
foot pain aggravated with use.  Physical examination revealed 
a scar with mild pain upon palpation to the scar area.  Pain 
on weight bearing was noted.  The diagnosis included a 2 cm 
transverse scar with likely subcutaneous scarring and loss of 
plantar fat pad.  It was noted that the veteran favored his 
left foot due to pain.

On VA examination of the feet in June 2002, the veteran 
reported tenderness on the left foot exacerbated by walking.  
He felt discomfort with five minutes standing.  He indicated 
that the left foot pain had grown worse over the years.  He 
was not receiving any left foot treatment, and did not use a 
cane, crutch or any type of insole.  Physical examination 
revealed a significant callus and a small scar.  There was 
pain on palpation to all metatarsals.  The diagnosis included 
painful plantar keratoma secondary to a shrapnel injury on 
the left foot.

On VA PTSD examination in June 2002, PTSD related to combat 
service with the Marines in WW II was diagnosed.  It was 
noted that the veteran never had any psychiatric treatment 
and had no history of suicidal behavior or hallucinations.  
His symptoms included nightmares, flashbacks, hypervigilance, 
depression, feelings of worthlessness, poor energy, poor 
concentration, and poor sleep.  He used to work as a 
salesman, but had retired.  It was noted that he has been 
married for more than 50 years and has a good relationship 
with his family.  Mental status examination showed the 
veteran was cooperative, with a neutral mood and an 
appropriate affect.  Speech was normal, and there were no 
perceptual problems.  Thought process and thought content 
were normal, without suicidal or homicidal ideation.  The 
veteran was oriented to person, place, and time.  His memory 
was 2 out of 3.  He was unable to do serial 7s.  Insight, 
judgment, and impulse control were all fair.  The diagnoses 
were PTSD and major depression.  The global assessment of 
functioning (GAF) score was 55.

VA outpatient treatment records dated from November 1999 
through January 2003 show treatment in the mental health 
clinic with a PTSD group.

On VA examination in February 2003, it was noted that the 
veteran attends group therapy for PTSD associated with his WW 
II service.  He reported nightmares, flashbacks, and 
hypervigilance.  Findings were similar to those on VA 
examination in June 2002.  The diagnosis was PTSD with mild 
to moderate symptoms.  The GAF score was 65. 

Physical examination during the February 2003 VA examination 
revealed that the veteran walked without a limp.  There was a 
nontender callus under the left fourth metatarsal head at the 
location of the shrapnel wound.  The diagnosis included 
superficial scar on the sole of the left foot.

A November 2003 record from a VA social worker reflects that 
the veteran attended a biweekly PTSD therapy group since 
September 2002, and continued to suffer from severe, chronic 
PTSD.  Symptoms reportedly included anger, irritability, 
depression, isolation, intrusive thoughts, survivor's guilt, 
and hypervigilance.  He had much difficulty coping with 
everyday life stressors and felt bad and guilty when he 
became angry with his wife.  The PTSD symptoms were reported 
to have a negative impact on the veteran's relationships and 
a severe impact on both his social and occupational 
functioning.

On VA PTSD evaluation in April 2004, it was noted that the 
veteran had no history of psychiatric hospitalizations, 
attended group therapy, and took Wellbutrin for his PTSD, 
with some benefit.  Subjective symptoms reportedly included 
nightmares, flashbacks, hypervigilance, and an easy startle 
reflex.  The veteran noted that he frequently became 
emotional, and had such symptoms once or twice a week.  They 
were noted to be mild or moderate in degree.  It was noted 
that the veteran had worked as a salesman with Coca-cola and 
was generally able to do his job through retirement.  He had 
some college education.  He had a wife of 55 years and four 
children and maintained a good relationship with his family, 
but had few friends. On mental status examination, it was 
noted that the veteran was cooperative, with a neutral mood.  
His affect was appropriate and his speech normal.  There were 
no appreciable problems.  Thought process and thought content 
were normal.  There was no suicidal or homicidal ideation, 
and he was oriented to person, place, and time.  Insight, 
judgment, and impulse control were all fair.  The diagnosis 
was PTSD; the GAF score was 65.  It was noted that the 
veteran had mild to moderate symptoms and that his 
psychiatric problems did not prevent him from getting 
employment.  

On VA general examination in May 2004, the veteran reported 
complaints of being very emotional and sad over little 
things.  He indicated that he gets headaches whenever he gets 
emotional.  He drove trucks for Coca-cola until he retired in 
1993.  He has not been able to do anything more after that.  
Medications included Bupropion, celecoxib, and fosinopril.  

On VA joints examination in May 2004, it was noted that the 
veteran had pain under the left foot.  Physical examination 
revealed metatarsalgia of the left foot involving the second 
and third metatarsal heads.  X-rays of the left foot revealed 
hallux rigidus.  The diagnoses as to the feet included: 
shrapnel wound in the left foot, plantar aspect between the 
second and third toes; metatarsalgia of the left foot marked 
at the second and third toe; plantar fasciitis bilaterally; 
and degenerative arthritis of the first metatarsophalangeal 
joint of the left foot and hallux rigidus. 

In a December 2004 letter, a social worker at a VA mental 
health clinic stated that the veteran's PTSD symptoms 
included anxiety, a depressed mood, irritability, mood 
swings, an easy startle response, hypervigilance, disrupted 
sleep with nightmares, isolation, and intrusive thoughts 
about his war experience.  She noted that the veteran 
attended a WW II PTSD group.

At his December 2004 hearing, the veteran stated that he has 
become a very emotional person.  He related that when he gets 
mad or has mood swings he goes to his room.  He became 
depressed, but was usually better in the morning.  He became 
irritable for no reason.  He indicated that his PTSD symptoms 
had grown worse since his retirement.  He put up with people 
when forced to, but did not seek out people.  On an average 
day he got up and went to mass, shopped at the grocery store, 
and picked up a granddaughter from school.  He became 
irritable around 3:30 and was usually in bed by 9:00 because 
he was spent.  He awoke around 1:00 a.m. because he was 
restless and had difficulty returning to sleep because he 
thought about things.  Regarding the left foot, he stated 
that he had difficulty walking, was unable to stand for 
prolonged periods, and could not wear leather shoes.  He 
favored the left foot, which affected his gait.  He used a 
cane because of problems with his foot and knees.      

III.  Analysis

Disability ratings are assigned based on a comparison of the 
symptoms found to the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule) found in 38 C.F.R. 
Part 4.  38 U.S.C.A. § 1155.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is generally viewed 
in relation to its whole history.  38 C.F.R. §§ 4.1, 4.2.  
The basis for disability ratings is the extent to which the 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon average 
impairment of earning capacity in civil occupations. 38 
C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994). 

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The terms "mild," "moderate" and "severe" are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.
A.  PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based upon all the 
evidence of record that bears on occupational and social 
impairment, rather than solely upon the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The General Rating Formula for Mental Disorders, as effective 
on and after November 7, 1996, provides for pertinent 
percentage ratings as follows:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events). .  . . 
. . . . 30
 
Occupational and social impairment with 
reduced  reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work 
like setting); inability to establish and 
maintain effective relationships . . . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Code 9411.

The evidence shows that the veteran's PTSD appears to have 
progressed in severity somewhat in recent years.  VA 
examinations and treatment records of recent years reflect 
that his GAF scores range between 55 and 65.  The American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition, provides for a rating of 
51-60 for moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or complaints of-
workers).  It also provides for a rating of 61-70 for mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. temporarily falling behind in schoolwork).  

The evidence reasonably shows that the veteran's PTSD results 
in occupational and social impairment with reduced 
reliability and productivity.  Significantly, the veteran 
appears to require group therapy on a regular basis.  
Although he maintains adequate ability to function insofar as 
tending to familial responsibilities, further social activity 
appears limited.  As he has retired, the extent of 
occupational impairment is also difficult to assess.  His 
well documented mood swings and substantial irritability 
presumably would reduce productivity , and would impact on 
occupational functioning.  The criteria for a 50 percent 
rating are reasonably met.   

However, the record does not show that the veteran's PTSD 
results in occupational and social impairment with 
deficiencies in most areas, as required for the next higher, 
70 percent, rating.  There is no evidence of deficiencies in 
thinking.  It is  not shown that he engages in obsessional 
rituals which interfere with routine activities, has speech 
that is intermittently illogical, obscure, or irrelevant, or 
has panic attacks and depression that are "near 
continuous."  Suicidal ideation was not noted, nor has any 
examiner indicated that the veteran has problems with spatial 
disorientation, neglect of personal appearance and hygiene or 
an inability to maintain proper relationships with his wife 
and family.  In short, while mental status examinations and 
the reports from a treating mental health care provider 
illustrate some occupational and social impairment, they do 
not show symptoms of a nature and severity so as to warrant a 
still higher, 70 percent, rating.

B.  Residuals of a left foot shrapnel wound 

The veteran maintains that impairment due to the residuals of 
his left foot shrapnel wound, is more disabling than 
reflected by the current 30 percent rating. 

The left foot disability is rated 30 percent under 4.71a, 
Code 5284 (for foot injuries).  This Code provides a higher 
(40 percent) rating only if there is actually loss of use of 
the foot.  See note following Code 5284.

While the veteran's left foot disability is significant, the 
medical evidence does not show, nor does he allege, that he 
has actually lost the use of the foot.  He is able to walk 
and stand, albeit with limitations, and clearly has more 
function in the foot than would be served with an amputation 
stump.  See 38 C.F.R. § 4.63.

The Board has also potential rating under other diagnostic 
codes pertaining to foot disability.  However, no Code 
provides a rating in excess of 30 percent for single foot 
disability in the absence of loss of use of the foot.  See 
38 C.F.R. § 4.71a, Codes 5276-5283.  Accordingly, a schedular 
rating in excess of 30 percent is not warranted.

The Board has considered whether referral for extra-schedular 
consideration (under 38 C.F.R. § 3.321(b)(1)) is indicated.  
There is no evidence of an exceptional disability picture 
regarding the left foot disorder.  There is no evidence of 
any circumstances that render impractical the application of 
the regular rating criteria.  The left foot shrapnel 
residuals have not required frequent periods of 
hospitalization, and there is no evidence of impact on 
employment beyond that reflected by the 30 percent rating.  
Referral for extraschedular consideration is not indicated.


ORDER

A 50 percent rating for PTSD is granted, subject to the 
regulations governing payment of monetary awards.

A rating in excess of 30 percent for the residuals of a left 
foot shrapnel wound is denied.


REMAND

The veteran alleges that he has a headache disorder related 
to service or his service-connected psychiatric disorder.  On 
VA examination in 1999, tension headaches were diagnosed.  On 
VA general examination in May 2004, it was noted that the 
veteran's headaches were associated with his emotional 
attacks.  In his December 2004 hearing, the veteran testified 
that he has had the headaches two to three times a week when 
he becomes emotional and that this has been going on since a 
year after he left service.  He reported that he did not seek 
treatment for headaches during service or after leaving the 
military, that he does not take medication for the headaches, 
and that his private physicians have related his headaches to 
his military service.  The veteran specifically mentioned a 
Dr. Lau.  The Board notes that private medical records have 
not been sought and additional development is indicated.  
Additionally, no examination on file contains a medical 
opinion as to the etiology of the veteran's headaches.  
Hence, a VA examination is indicated.   

Accordingly, the case is REMANDED for the following:

1.  The RO must continue to ensure that 
all VCAA notice obligations are satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, implementing 
regulations, interpretative precedent 
Court decisions, and any other applicable 
legal precedent.  In so doing, the RO 
should inform the veteran and his 
representative that VA will assist him in 
obtaining any records of VA or private 
treatment he received for his headaches.  
Specifically noted in this regard are any 
pertinent records from a Dr. Lau.  The 
veteran and his representative should be 
afforded the opportunity to respond.  The 
RO should assist the veteran in obtaining 
any outstanding records identified.

2.  The RO should then arrange for the 
veteran to be examined by a neurologist 
to determine the nature and likely 
etiology of any current headache 
disorder.  Any indicated tests or studies 
should be completed and all pertinent 
findings should be reported in detail.  
The veteran's claims folder must be made 
available to, and reviewed by, the 
examining physician.   The examiner 
should provide a medical opinion 
specifically stating whether it is at 
least as likely as not that any current 
headache disorder diagnosed is related to 
service or to the veteran's service-
connected psychiatric disorder.  The 
examiner should explain the rationale for 
any opinion given.

3.  The RO should then readjudicate the 
claim of entitlement to service 
connection for headaches, to include as 
secondary to PTSD.  If it remains denied, 
the RO should issue an appropriate SSOC 
and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


